 


110 HR 7241 IH: Preserving Access to Healthcare (PATH) Act of 2008
U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7241 
IN THE HOUSE OF REPRESENTATIVES 
 
October 2, 2008 
Mr. Engel (for himself, Mr. Dingell, Mr. Waxman, Mr. Rangel, Mr. King of New York, Mrs. Capps, Mr. McHugh, Ms. Eshoo, Mr. Crowley, and Mr. Allen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To preserve access to healthcare under the Medicare and Medicaid programs. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Preserving Access to Healthcare (PATH) Act of 2008. 
(b)Table of contentsThe table of contents of this Act is as follows: 

Sec. 1. Short title; table of contents. 
Sec. 2. Temporary non-application of Medicare phased-out indirect medical education adjustment factor. 
Sec. 3. Delay in implementation of Medicaid outpatient hospital services regulation. 
Sec. 4. Delay in phase out of the Medicare hospice budget neutrality adjustment factor. 
Sec. 5. Treatment of certain Medicaid family demonstration project. 
Sec. 6. Medicaid Improvement Fund technical correction. 
Sec. 7. Funding for the Medicare Improvement Fund.   
2.Temporary non-application of Medicare phased-out indirect medical education adjustment factor 
(a)In generalNotwithstanding any other provision of law, during the period beginning on October 1, 2008, and ending on March 31, 2009, section 412.322 of title 42, Code of Federal Regulations, shall be applied without regard to paragraph (c) of such section. 
(b)No effect on subsequent periodsNothing in subsection (a) shall be construed as having any effect on the application of section 412.322 of title 42, Code of Federal Regulations, after March 31, 2009. 
3.Delay in implementation of Medicaid outpatient hospital services regulationNotwithstanding any other provision of law, during the 6-month period that begins on the date of enactment of this Act, the Secretary of Health and Human Services shall not finalize or otherwise implement provisions contained in the proposed rule published on September 28, 2007, on pages 55158 through 55166 of volume 72, Federal Register (relating to parts 440 and 447 of title 42, Code of Federal Regulations). 
4.Delay in phase out of the Medicare hospice budget neutrality adjustment factorNotwithstanding any other provision of law, including the provisions contained in the final rule published on August 8, 2008, on pages 46464 through 46522 of volume 73, Federal Register (relating to part 418 of title 42, Code of Federal Regulations), the Secretary of Health and Human Services shall not phase out or eliminate the budget neutrality adjustment factor in the Medicare hospice wage index prior to April 1, 2009. 
5.Treatment of certain Medicaid family demonstration projectThe Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services and upon the request of the State of California, shall extend approval, and full Federal financial participation, of the State's Medicaid family planning demonstration project, which was approved under a waiver pursuant to section 1115 of the Social Security Act, until June 30, 2009, under the eligibility requirements and processes that were in place for such project as of the date before the first extension period for such project. 
6.Medicaid Improvement Fund technical correction 
(a)In generalSection 1941(b)(1)(B) of the Social Security Act, as added by section 7002(b) of the Supplemental Appropriations Act, 2008, is amended by inserting each of after for. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Supplemental Appropriations Act, 2008 (Public Law 110–252). 
7.Funding for the Medicare Improvement FundSection 1898(b)(1) of the Social Security Act, as added by section 7002(a) of the Supplemental Appropriations Act, 2008 (Public Law 110–252) and as amended by section 188(a)(2) of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275) and by section 6 of the QI Program Supplemental Funding Act of 2008, is amended by striking $2,290,000,000 and inserting $2,590,000,000. 
 
